Title: From George Washington to James Ross, 29 August 1795
From: Washington, George
To: Ross, James


          
            Dear Sir,
            Philadelphia 29th Augt 1795
          
          Your favor of the 20th instt came to hand yesterday—and I again thank you for your zeal in, and attention to my business in the western hemisphere.
          Your agreement with Colo. Richardson for my land on Millers run, I shall adhere to, in all its parts. On the plan he contemplates for the re-disposal of it (but which would not answer my purposes) I am persuaded it will turn out a valuable purchase to him; and I wish it may do so, with all my heart.
          Making the payments of the Stalments and interest, to become due on the first day of June, until the whole shall be paid, is not less pleasing than it will be found convenient to me; and I am very glad it occurred to you to do so. The tract will, if I have not been misinformed, exceed, rather than fall short of 3000 Acres: be this however as it may—it is placed on fair ground.
          
          Having no copy of the Power given you in the case of Colo. Shreve, and being but little accustomed to draughting instruments of that sort myself, the one now enclosed may be radically defective—If so—let it serve, with the aid of this letter, to prove that I meant to clothe you with authority to do all that is requisite; and that I hereby promise so to do; in any manner you shall draught, whensoever it shall be forwarded to me.
          With respect to the person, of the name of Bingham, I have no other knowledge of him than what was derived from his own letter; never having seen, or interchanged any sentiments with him on the subject of my lands. Nor did I mean more by sending his letter, than merely to let you know that there was such a person, disposed to make overtures.
          I hardly know, under present circumstances; future prospects; and the idea I entertain of the value of the round bottom, what price to fix thereon. Less than forty shillings an Acre I should not be inclined to take. But you, better than I know what the most valuable River bottoms in the parts situated as this is, do, or ought to sell for on the credits which have been allowed; and therefore, I confide to you fixing the price but not under forty shillings I should think it cheap at half a Joe an acre.
          I have only to add that, I must pray you to think (before I see you again) of an adequate compensation for the trouble you have had with my affairs over the mountains; for you may be assured that I am more willing to pay, than you seem disposed to ask this. With very great esteem & regard I am—Dear Sir Your Most Obedient & obliged Servt
          
            Go: Washington
          
        